DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention 1 (claims 1-23) in the reply filed on 6/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Przybyl et al. (US 11,260,946 B1).
Przybyl et al. show a watersports boat [2] comprising: a hull having a running surface and extending between a bow and a stern [6]; and a drive [32] mounted at the stern. The drive orientation is trimmable through a range from a drive front-end being above a horizontal plane (Fig 5) to the drive front-end being below the horizontal plane (Fig 6). A controller [22] is located in the boat including at least one microprocessor [67] and machine-readable memory [63] receiving a boat speed input, the controller being configured with program instructions to automatically adjust the drive orientation further below horizontal while the boat speed is in increased with the controller in a “surf mode” of operation (col. 4, lines 21-26 and 40-44; col. 5, lines 4-15, col. 8, lines 23-32; and col. 13, line 61 through col. 14, line 9).
Re claim 4, the controller is configured to automatically adjust the drive orientation from above to below horizontal while the boat speed is increased with the controller in the “surf mode” of operation.
Re claim 7, the controller is configured to automatically adjust the drive orientation while the boat speed is increased with the controller in the “surf mode” of operation once the boat speed input indicates the boat speed is above a lower speed threshold.
Re claim 8, the lower speed threshold is at least approximately five miles per hour (mph).
Re claim 9, the lower speed threshold is eight mph, which is considered to be approximately seven mph (col. 13, line 20).
Re claim 10, the controller is configured to cease automatically adjusting the drive orientation while the boat speed is increased with the controller in the “surf mode” of operation once the boat speed input indicates the boat speed is above an upper speed threshold.
Re claims 11 and 12, the upper speed threshold is at least approximately ten mph (col. 13, line 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Przybyl et al. (US 11,260,946 B1) in view of Nutt et al. (US 9,809,289 B2).
Przybyl et al. show a boat comprising a trimmable drive for wakeboarding, wherein the drive is configured in different forms of trimmable drives, such as outboard or stern drive (col. 5, lines 33-35), thereby establishing equivalence between such drives. Przybyl et al. however does not discuss the specifics of the trimmable stern drive.
Nutt et al. show a boat comprising a trimmable stern drive [10] that is constructed as a pod drive (claim 3). The trimmable stern drive is configured to be steerable through 360 degrees, and therefore, is capable of operating as a forward drive (claim 2).
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the boat of Przybyl et al. with a forward/pod trimmable drive, as taught by Nutt et al. Having such a drive system would have provided enhanced hydrodynamic efficiency and wake performance, while also providing wakeboard users with greater safety in the event of a fall in the water.

Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Przybyl et al. (US 11,260,946 B1).
Przybyl et al. show a watersports boat comprising a controller that is configured to automatically adjust the drive orientation from above to below horizontal while the boat speed is increased with the controller in the “surf mode” of operation. The controller is configured to automatically adjust the drive orientation while the boat speed is increased with the controller in the “surf mode” of operation from an initial angle above horizontal to a final angle of greater than approximately ten below horizontal to approximately twenty-five degrees below horizontal (col. 8, lines 43-45).

Although Przybyl et al. do not expressly disclose the degree of initial angle, Fig 5 shows that the initial angle is approximately five degrees above horizontal. It would have been obvious to a person skilled in the art before the effective filing date of the invention to configure the initial angle of Przybyl et al. to about five degrees above horizontal, as suggested in Fig 5. Choosing such an angle would have allowed the boat to speed up quickly without sacrificing its propulsive efficiency.

Allowable Subject Matter
Claims 14-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasl et al. (US 2016/0090162) disclose a trimmable forward drive (Fig 2).
Andrasko et al. (US 10,518,856) disclose an auto-controlled trimmable drive.
Davis et al. (US 8,708,760) disclose a trimmable pod drive.
Mueller (US 8,943,993) shows a watercraft having a pair of water channelers mounted at a stern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617